The negligence of the telegraph company had nothing to do with the death of the plaintiff's mother; indeed, the purpose of the telegram was to apprise the plaintiff of that fact. It cannot be, and is not, contended that the telegraph company should make compensation, in whole or in part, for the grief which plaintiff sustained on account of her mother's death. The telegram, if promptly delivered, would have caused this anguish.
It may be assumed, and the jury no doubt found, that the plaintiff was not lacking in filial affection, and that her grief was augmented by the negligence of the telegraph company in failing to deliver the telegram promptly, as it should have done. But the plaintiff had not lived with her mother for many years, and had grown children of her own, and, as was said in the case of Western Union Telegraph Company v. Weniski, 84 Ark. 457,106 S.W. 486, where the failure to deliver a telegram had caused a sister not to attend the funeral of her brother, her only deprivation, on account of the failure to deliver the telegram, was the melancholy pleasure of attending the funeral and the satisfaction of having fully discharged her duty to the dead. In that case the plaintiff, who was a sister of the deceased, was awarded judgment for $1,354, which the court said was so grossly excessive as to call for the reversal of the judgment, regardless of any other error in the proceedings.
In the case of Western Union Telegraph Co. v. Evans, 108 Ark. 39, 156 S.W. 424, the youngest child of a mother was deprived of the sad satisfaction of attending his mother's funeral by the negligence of the telegraph company in failing to deliver a telegram which would have advised him of his mother's death. A judgment for $3,000 was said to be so grossly excessive that it would be reversed unless a remittitur was entered reducing the judgment to $500.
In Western Union Telegraph Co. v. Rhine, 90 Ark. 57,117 S.W. 1069, the negligent failure to promptly deliver a telegram deprived a mother of the opportunity to *Page 34 
attend the funeral of her son, and a judgment for $750 was said to be so excessive that it would be reversed unless there was a remittitur of all sums in excess of $400.
After some diligence I have failed to find in our reports or in those of any other appellate court any case in which a judgment for a sum as large as the judgment here appealed from has been affirmed where the only element of damage was the deprivation of the opportunity to attend a funeral, and the majority cite no such case. It is impossible, of course, to measure with any degree of accuracy or certainty the suffering thus occasioned, but the damages awarded on that account should be fair and reasonable. There is absent any testimony upon which to base a verdict for punitive damages.
I think the verdict is excessive and that a remittitur should be ordered in some amount not less than $500.
Mr. Justice McHANEY concurs in the views here expressed.